IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. PD–1458–09



                                TAWIN SPENCE, Appellant

                                                v.

                                  THE STATE OF TEXAS

         ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
                FROM THE SEVENTH COURT OF APPEALS
                         LUBBOCK COUNTY

               M EYERS, J., filed a dissenting opinion in which H ERVEY, J., joined.


                                  DISSENTING OPINION

       Texas Transportation Code Section 502.404(a) says:

       A person commits an offense if the person operates on a public highway
       during a registration period a passenger car or commercial motor vehicle
       that does not display two license plates, at the front and rear of the vehicle,
       that have been:
              (1) assigned by the department for the period; or
              (2) validated by a registration insignia issued by the department that
              establishes that the vehicle is registered for the period.

The only thing about this statute that is clear is that it is not well written.
                                                                          Spence dissent–Page 2

         The court of appeals in this case held that “one complies with § 502.404 of the

Transportation Code when the license is affixed somewhere in the foremost or beginning

area of the car.” Spence v. State, 296 S.W.3d 315, 318 (Tex. App.–Amarillo 2009). The

majority agrees and concludes that “the plain language of Texas Transportation Code §

502.404(a) requires that a license plate be displayed at the foremost part or front of a

vehicle, most commonly the front bumper.” The majority’s definition, however, is

inconsistent with the placement of the rear license plate, which is usually on the trunk or

tailgate. Therefore, if the majority is correct that front means “foremost part” or “front

bumper,” then there is a discrepancy in the statute with how the front and back plates are

displayed since rear licence plates are not displayed on the back bumper. So front means

“front bumper” but rear does not mean “rear bumper”? I prefer to believe that if the

legislature meant front bumper then it would have said “bumper” in the statute. I would

also like to point out that a vehicle must have a light to illuminate the rear license plate,

while there is no requirement that the front license plate be illuminated. Compare T EX.

T RANSP. C ODE §547.322(f) (stating, “A taillamp or a separate lamp shall be constructed

and mounted to emit a white light that: (1) illuminates the rear license plate; and (2)

makes the plate clearly legible at a distance of 50 feet from the rear.”) with T EX. T RANSP.

C ODE §547.321. To me, this indicates more leeway in the placement of the front license

plate.

         I agree with State v. Lasoya that, “While a place to display the license plate is
                                                                           Spence dissent–Page 3

usually found on the front bumper, the statute does not expressly require the use of this

location. The display of the plate in some other place or manner is not inconsistent with

the language or purpose of the statute.” 128 S.W.3d 413, 416 (Tex. App.–Austin 2004,

pet. ref’d).

       The court of appeals asserts that placing the license plate in the front windshield

makes it “much harder” for police “to focus on several areas (as opposed to one) when a

car drives past at traveling speeds.” Spence, 296 S.W.3d at 318. But officers must look

at the front windshield anyway to see if the license plates that are displayed have a valid

registration.1 I realize that the officer in this case testified that an alternative reason he

pulled Appellant over was that when the car was parked in the driveway it was blocking

the sidewalk. But this was just a parking violation, which goes to the car, not to the

driver. If the officer so desired, he could have written a parking ticket and placed it under

the windshield wiper of the illegally parked car, at which time he would have clearly seen

the license plate displayed in the front windshield.

                                        CONCLUSION

       Using the majority’s logic, the rear of the vehicle would be the back bumper. But


       1
         Registration stickers used to be displayed on the license plate but are now displayed
inside the front windshield. Section 502.180(d) says, “Except as provided by Subsection (h), the
registration insignia for validation of a license plate shall be attached to the inside of the
vehicle’s windshield, if the vehicle has a windshield, within six inches of the place where the
motor vehicle inspection sticker is required to be placed. If the vehicle does not have a
windshield, the owner, when applying for registration or renewal of registration, shall notify the
department, and the department shall issue a distinctive device for attachment to the rear license
plate of the vehicle.”
                                                                      Spence dissent–Page 4

as we all know, 90% of all vehicles do not display the license plate on the back bumper,

they are usually on the tailgate or trunk. I would construe front and rear to mean any

surface facing that direction. Therefore, I respectfully dissent.




                                                         Meyers, J.




Filed: September 15, 2010

Publish